                    Angus James Bell, Esq.
                                    th
                   30 Wall Street, 8 Floor New York, New York 10005
                       Tel: (212) 804-5765 Fax: (718) 504-6351
                            Email: ajamesbelllaw@gmail.com

                                                                          June 3, 2021
Via ECF
Hon. John P. Cronan
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007


                       Re: United States v. Oscar Rios, 20Cr673

Dear Judge Cronan:

       I am CJA appointed counsel for Mr. Oscar Rios who is charged with Conspiracy
to Conspiracy to Commit Hobbs Act Robbery in the above referenced matter.

        I write to request approval for the appointment of Yusuf El Ashmawy, Esq. as
associate counsel for the purpose of reviewing and summarizing discovery materials, as
well as visiting and conferring with the client at the rate of $90 per hour. As discussed at
our recent status conference, the Government recently produced several terabytes of
discovery that we need to review with Mr. Rios and then determine if we plan to file any
substantive motions. Mr. El Ashmawy is an experienced attorney with extensive
expertise in reviewing voluminous discovery in both electronic and document form,
preparing legal memoranda and trial preparation. Given the schedule outlined at the
conference, Mr. El Ashmawy would be a valuable addition to the defense and will result
in significant cost savings to the Court.

         I further submit that such appointment is necessary for the effective representation
of this indigent defendant and is consistent with the statutory authority for the provision
of ancillary services in an appointed case. Counsel specifically requests approval for an
initial 100 hours at $90 hours without prejudice to seeking authority for additional time
should the review goes beyond the 100 hours.

        Thank you in advance for any and all consideration of this application. We will
await further instructions from the Court on this matter.

                                                       Respectfully submitted,

                                                       _______________________
                                                       A James Bell, Esq.
Cc: All counsel, by ECF
                                              This request is approved.

                                             SO ORDERED.
                                                                             ___________________________
                                             Date: June 8, 2021              JOHN P. CRONAN
                                                   New York, New York        United States District Judge
